TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2013



                                      NO. 03-12-00822-CV


     Robert Goepp, Applicant for Guardian of the Person and Estate of lraida Goepp,
                                      Appellant

                                                 v.

  Debbie Pearson as Guardian of the Person of lraida Goepp; John Crane as Guardian of
    the Estate of Iraida Goepp; Myra Goepp, and Heidi Goepp-Schurman, Appellees




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.